Order entered April 23, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00076-CR

                            JAMES LOYD BANKSTON, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court At Law No. 1
                                  Kaufman County, Texas
                             Trial Court Cause No. 31508CC

                                            ORDER
       The Court ORDERS court reporter Scott Smith to file with this Court, within FIFTEEN

DAYS of the date of this order, a supplemental record containing the State’s exhibit 7, a DVD.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Scott

Smith, official court reporter, County Court at Law No. 1, and to counsel for all parties.




                                                       /s/   MOLLY FRANCIS
                                                             PRESIDING JUSTICE